Name: Commission Regulation (EEC) No 23/87 of 5 January 1987 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 1 . 87 Official Journal of the European Communities No L 3/15 COMMISSION REGULATION (EEC) No 23/87 of 5 January 1987 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal. Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (*), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1449/86 (4) and in particular Article 12 (4) thereof, Having regard to Council Regulation No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*) and in particular Article 3 thereof, Having regard to the advice of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 4071 /86 (*), as last amended by Regulation (EEC) No 11 /87Q ; Whereas Council Regulation (EEC) No 1588/86 (8) as amended by Council Regulation (EEC) No 2744/75 (') as regards products falling within subheading 23.02 A of the Common Customs Tariff ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 2 January 1987 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on . the basic product as last fixed differs from the average levy by more than 3,02 ECU per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (10) the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75, as last amended by Regulation (EEC) No 1588/86, as fixed in the Annex to amended Regulation (EEC) No 4071 /86 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5. 1986, p. 29. 0 OJ No L 166, 25. 6. 1976, p. 1 . ( «) OJ No L 133, 21 . 5. 1986, p. 1 . M OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 371 , 31 . 12. 1986, p. 19 . 0 OJ No L 1 , 3 . 1 . 1987, p. 20. 0 OJ No L 139, 24. 5. 1986, p. 47. o OJ No L 281 , 1 . 11 . 1975, p. 65. (t0) OJ No L 168, 25. 6. 1974, p. 7. No L 3/16 Official Journal of the European Communities 6. 1 . 87 ANNEX to the Commission Regulation of 5 January 1987 altering the import levies on products processed from cereals and rice (ECU/tonne) CCT heading No Import levies Third countries (other than ACP or OCT) ACP or OCT 07.06 A I 182^3 (') 181,12(')0 07.06 A II 185,95 (') 181,12 00 11.01 CO 335,31 329,27 11.01 DO 277,37 271,33 11.01 GO 183,62 180,60 11.02 A III 0 335,31 329,27 1 1.02 A IV 0 277,37 271,33 11.02 A VII 0 183,62 180,60 11.02 B I a) 10 295,71 292,69 11.02 B I a) 2 aa) 156,77 153,75 11.02 B l a) 2bb)0 274,35 271,33 11.02 Bib) 10 295,71 292,69 11.02 Bib) 2 0 274,35 271,33 11.02 B II d)0 286,32 283,30 11.02 C III ( 2 ) 463,37 457,33 11.02 C IV 0 244,20 241,18 11.02 C VI 0 286,32 283,30 1 1.02 D III ( 2 ) 189,61 186,59 11.02 D IV 0 156,77 153,75 11.02 D VI 0 183,62 180,60 11.02 EI a) 1 0 189,61 186,59 11 .02 E I a) 2 0 156,77 153,75 11.02 E I b) 1 0 371,90 365,86 11.02 E I b) 2 0 307,52 301,48 11.02 E II d) 2 0 324,75 318,71 11.02 F III ( 2 ) 335,31 329,27 1 1 .02 F IV 0 27737 271,33 1 1.02 F VII 0 183,62 180,60 11.04 CI 185,95 179,30 0 11.07 A II a) 336,50 (4) 325,62 11.07 A lib) 254,18 24330 11.07 B 294,42 0 283,54 (') This levy is limited to 6 % of the value for customs purposes, subject to certain conditions. (*) For the purpose of distinguishing between products falling within heading Nos 11.01 and 11.02 and those falling within subheading 23.02 A, products falling within heading Nos 11.01 and 11.02 shall be those meeting the following specifications :  a starch content (determined by the modified Ewers polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 11.02. (*) In accordance with Regulation (EEC) No 1180/77 this levy is reduced by 5,44 ECU/tonne for products origina ­ ting in Turkey. Is) In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products origina ­ ting in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrowroot falling within subheading ex 07.06 A,  flours and meal of arrowroot falling within subheading 11.04 C,  arrowroot starch falling within subheading ex 11.08 A V.